IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LENWARD BRADLEY                     NOT FINAL UNTIL TIME EXPIRES TO
GILLIAM,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-2961
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed July 6, 2017.

An appeal from the Circuit Court for Okaloosa County.
William F. Stone, Judge.

Andy Thomas, Public Defender; Pamela Presnell and Glen P. Gifford, Assistant
Public Defenders, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Julian E. Markham, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., LEWIS and ROWE, JJ., CONCUR.